DETAILED ACTION
1.	This non-final Office action considers claims 1-13 and is in response to the applicant’s 01/21/2021 amendment and response. Applicant amended claims 1, 3, 6-8, and 13. New claims 14-33 were cancelled previously. Therefore, claims 1-13 are currently pending.
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9,898,484 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to Patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Objection to the claims


Claim Rejections - 35 U.S.C. § 251 - Reissue Oath or Declaration
4.	In response to the rejection of claims 1-13 under 35 U.S.C. 251 based on a defective oath/declaration, Applicant files a new declaration. The new declaration, while properly identified an error, still is defective. In the new declaration, it is indicated that the error is because the claim limitation “streaming, by the …or the distributed computing resource” in claim 1 is indefinite under 35 U.S.C. 112(b). However, upon careful review and analysis of the claims presented infra, the examiner notes that claim 1 uses the phrase “at least one of a mainframe computing resource or a distributed computing resource” is not indefinite under 35 U.S.C. 112(b). Accordingly, the error in the reissue declaration is not proper as such, claims 1-13 are rejected under 35 USC 251 as being based on a defective oath/declaration.       

Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
5.	In the last Office action, new claim 1 was rejected under 35 USC 112 second paragraph as being indefinite because according to Fig. 5, element 513, the processed data is written to at least one of a data library or the “mainframe computing resource,” and not to “distributed computing resource.” The rejection of claim 1 is withdrawn, in view of Applicant’s amendment. 

Claim Rejections – 35 USC 112 First Paragraph 
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Examiner notes that claim 1 is based on the embodiment of the method 500, depicted as flow chart in Fig. 5, and claim elements are specifically based on elements 501 -519 in that Figure. Claims limitations which are based on elements 501, 503, 505, 507, each recite an instance of the phrase “at least one of A or/and B.” See, element (501) and (503) recite “at least one of a mainframe computing resource or distributed computing resource and  elements (505) and (507) recite “at least one of a mainframe computing resource and distributed computing resource.” The specification of the ‘484 patent with respect to the use of this phrase states the following:
“Moreover, where a phrase similar to ‘at least one of A, B, and C’ or ‘at least one of A, B, or C’ is used in the claims or specification, it is intended that the phrase be interpreted to mean that A alone may be present in an embodiment, B alone may be present in an embodiment, C alone may be present in an embodiment, or that any combination of the elements A, B and C may be present in a single embodiment; for example, A and B, A and C, B and C, or A and B and C.” [Emphasis added]  (Id., ‘484 patent at 16:67 – 17:8)  


“In various embodiments and with reference to FIG. 5, method 500 may comprise receiving, by the data processing appliance, a workflow from at least one of a mainframe computing resource or a distributed computing resource (Step 501)...” [Emphasis added] (Id, at 10:48-52)

The specification however, does not explicitly discloses that the step of receiving workflow (step 501) from a mainframe computing resource (say element A) and a distributed computing resource (say element B) are present at the same time, if both elements A and B must be present simultaneously according to the interpretation of the phrase “at least one of,” in the specification (Id., at 16:67 – 17:8).  
 The specification further with respect to the method 500 and in relation to the last step 513 for “writing” states:
 “Method 500 may further comprise writing, by the data processing appliance and contemporaneously with the converting, the processed data to at least one of a data library or the mainframe computing resource (Step 513)” [Emphasis added] (Id., at 11:39-42)

	The specification however, does not explicitly discloses that the step of writing the first data in the first format to a first destination corresponding to at least one of a data library (say element A) or the maintenance computing resource (say element B) are present at the same time, Id., at 16:67 – 17:8). 
	The Point is that, if the specification dictates that the phrase “at least one of A and B” should be interpreted that both elements A and B may be present; the specification should also have support for such an interpretation. In the present situation, it is noted that the specification does not have or at least the examiner does not find support for such an interpretation. The Applicant is requested that in his next response, to provide explanation of support in the specification for all claim limitations that use the phrase “at least one of A or/and B,” if it is to be interpreted according to the interpretation of the phrase in the specification (Id., at 16:67 – 17:8). In the event that there is no support according to the interpretation for that phrase in the specification, the examiner suggesting Applicant to amend the claims to use the phrase “either one of A or B,” instead of “at least one of A or/and B” in the claims. 
   
Claim rejection under 35 USC 251 – New Matter
7.	Claims 1-13 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The nature of the defect(s) in the claims is set forth in the discussion above, in this Office action.

Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
8.	The reissue oath/declaration filed with this application is defective (37 CFR 1.175 and MPEP § 1414) because of the following. 
	 On 05/22/2020 the examiner issued a non final Office action, rejected claims and 8 under 35 USC 112 second paragraph because in the steps of “receiving... a workflow” and “receiving 
“[T]he element of "streaming, by the data processing appliance and contemporaneously with the preparing, the data for at least one of the mainframe computing resource or the distributed computing resource" in claim 1 is indefinite under 35 U.S.C. 112(b)” (Id.)

However, upon further review by the examiner, it is noted that, because the specification treats (A and B), or (A or B) to be the same (Id., at 16:67 – 17:8), claims 1 and 8 are not indefinite under 112 second paragraph and for that reason, the declaration is defective because the stated error is not consistent with the specification. 
Claim Rejection – 35 USC 251
9.	Claims 1-13 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Allowable Subject Matter
10.	Claims 1-13 would be allowable if applicant overcome the rejection of claims as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251, and the rejection of claims under 35 U.S.C. § 112 (1st ¶). 
A close prior art of record Crew et al., (U.S. Pat. Pub. No. 2012/0144157), which describes a system and method for allocation of a mainframe computing resource (FIG. 1, mainframe computer 110) using, distributed computing (FIG. 1, external computing 114, 116 
Another close prior art is Peleg. (U.S. Pat. Pub. No. 2017/0017553) that describes a method and system for converting data from one format such as EBCDIC character set to another format such as ASCII character set so that data may be read by the open system. (See Peleg at, [0037]). 
While prior art of record teaches techniques for exchanging data between a mainframe environment and a distributed environment, does not teach ordered steps for sharing files between two applications operating in two different environments (e.g. a mainframe environment and a distributed environment) using a common file system but segregating the data accessed by the mainframe from the data accessed from the distributed environment. In particular, the prior art of record fails to teach the limitations, “writing, by the data processing appliance and contemporaneously with converting the first data, the first data in the first format to a first destination corresponding to at least one of a data library or  the mainframe computing resource,” and “writing, by the data processing appliance and contemporaneously with converting the second data, the second data in the second format to a second destination corresponding to at least one of the data library or the distributed computing resource,” and “wherein the mainframe computing resource communicates securely with the data library through a first interface and the data processing appliance communicates with the data library through a second interface; the second data in the second format is stored in a first portion of the data library that is segregated from a second portion of the data library that has been processed in the first format by the mainframe computing resource,” as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. 
Dependent claims 2-7, and 9-18 are allowed, not only because of their dependency on an allowed base claim but for reciting additional limitations.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information 
/MAJID A BANANKHAH/Reexamination Specialist, 
Central Reexamination Unit,
Art Unit 3992                                                                                                                                                                                                        
Conferee: 

/Ovidio Escalante/

/H.B.P/Supervisory Patent Examiner, Art Unit 3992